     Case 1:16-cv-06967-ALC-GWG Document 55 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               6/29/2020

 SOMA SENGUPTA,

                            Petitioner,
                                                            1:16-cv-06967 (ALC)
                    -against-

 THE ATTORNEY GENERAL OF THE STATE                          ORDER
 OF NEW YORK,

                            Respondent.

ANDREW L. CARTER, JR., United States District Judge:

      The Court is in receipt of Petitioner’s letter dated June 10, 2020, requesting a

time extension. E C F N o . 5 4 . Petitioner’s request is hereby GRANTED. Petitioner

shall submit her objection to Magistrate Judge Gorenstein’s Report & Recommendation by

July 21, 2020. Respondent is directed to serve a copy of this Order on Plaintiff, and

file proof of service on ECF, no later than July 2, 2020.


SO ORDERED.

Dated: June 29, 2020
      New York, New York
                                           _______________________________
                                               ANDREW L. CARTER, JR.
                                               United States District Judge
